Citation Nr: 0610250	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  05-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Roseburg, Oregon


THE ISSUE

Entitlement to reimbursement of the cost of non-authorized 
medical treatment received in a non-VA facility from December 
28, 2003, through December 31, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the VAMC in Roseburg, 
Oregon, that approved reimbursement for treatment in a non-VA 
facility on December 27, 2003.  The veteran seeks 
reimbursement for additional treatment in the non-VA facility 
through December 31, 2003.  

The veteran subsequently relocated to Florida, and offered 
testimony before the undersigned Veterans Law Judge at a 
hearing that was held at the St. Petersburg regional office 
in September 2005.


FINDING OF FACT

The veteran was admitted to the emergency room of Rogue 
Valley Medical Center on December 27, 2003, and he was not 
stabilized for safe transfer to a feasibly available VA 
facility in Roseburg, Oregon, until December 31, 2003.


CONCLUSION OF LAW

The criteria for reimbursement of the cost of non-authorized 
medical treatment received in a non-VA facility from December 
28, 2003, through December 31, 2003, are met.  38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1005 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

However, these provisions apply to cases involving claims 
under Chapter 31 of Title 38 of the United States Code.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In this case, 
the relevant laws are from Chapter 17 of Title 38.

Nevertheless, in this case, VA sent correspondence in 
February 2005 and a statement of the case in December 2004 
that discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA notified the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board also notes that the veteran has shown an awareness 
of what types of evidence are needed for his claim.  For 
instance, he submitted supporting letters from a non-VA 
doctor and nurse.  Thus, VA has notified and assisted the 
appellant.

There are certain provisions that relate to reimbursement of 
unauthorized medical expenses for service-connected 
disabilities, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or where a veteran has been rated 
totally and permanently disabled due to service-connected 
disability.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. 
§ 17.120 (2005); see Zimick v. West, 11 Vet. App. 45, 49 
(1998); Hennessey v. Brown, 7 Vet. App. 143, 146 (1994); 
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  The veteran does 
not fit within these categories, nor does he allege that he 
should be reimbursed on the ground that the treatment was for 
a service-connected disability, for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, or that he has been rated 
totally and permanently disabled due to service-connected 
disability.  

Rather, the veteran seeks reimbursement under other legal 
provisions.  Payment or reimbursement for emergency services 
for non-service-connected conditions in non-VA facilities may 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002.  To be eligible for reimbursement under 
these provisions, the treatment must satisfy all of the 
following conditions: (1) The emergency services were 
provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system when time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8)  
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

Records indicate that the veteran is service-connected for 
several disabilities, but none of them is related to the 
December 2003 non-VA treatment at issue here.  He apparently 
does not have insurance.

On December 26, 2003, the veteran sought treatment at Valley 
Immediate Care because of abdominal pain.  He was told that 
he did not have an ileus, but after discharge from that 
facility, he vomited all night.

On the morning of December 27, 2003, a relative of the 
veteran drove him to the emergency room at the Rogue Valley 
Medical Center in Oregon.  The veteran had complaints of a 
one-day episode of nausea, vomiting, and abdominal pain, as 
well as polydipsia and polyuria in the two weeks prior to 
admission.  He had vomited once or twice in the night prior 
to the admission and had had diarrhea several times in the 
day prior to the admission.  On admission, his condition was 
critical.  Diagnoses included insulin-dependent diabetes 
mellitus, pancreatitis, hypocalcemia, and elevated amylase, 
lipase, triglycerides, liver function tests.  He was admitted 
for "aggressive IV hydration as well as an insulin drip."  
Tests revealed an ileus and mild splenomegaly, but no 
cholelithiasis.  He was placed in the intensive care unit for 
diabetic ketoacidosis.  A naso-gastric tube was inserted.  
Later during the day of his admission, drainage in the naso-
gastric tube had decreased significantly, thus indicating 
increased bowel activity.  He was able to ambulate.  Due to 
abnormal labwork, additional consultation was needed.  His 
blood pressure was stable, and his acidosis was improving.  
Supportive care would be continued.  

He continued to have multiple bouts of emesis on the second 
day of the hospitalization.  He was no longer acidotic.  
Although he was "hemodynamically stable" throughout his 
stay in the emergency department, he remained hospitalized 
for additional management.  His abdomen was very distended, 
and the impression was abdominal pain due to new onset of 
diabetic ketoacidosis.   

The ileus complicated the veteran's course and treatment was 
started on December 30 that resulted in a reduced sensation 
of stomach bloating and some bowel sounds.  A follow-up X-ray 
showed pancreatitis.  A December 30 progress note indicated 
that the veteran was not feeling well.  However, by 
discharge, he was permitted to be out of his bed as desired.  
Nevertheless, throughout this time, the naso-gastric tube 
remained in place.    

According to the Rogue Valley Medical Center discharge 
summary, the VA medical facility in Portland, Oregon, had 
been contacted at admission, but it did not have an available 
bed for the veteran.  The discharge summary also indicated 
that the VA facility in Roseburg, Oregon, had said on 
December 31 that it could accept the veteran.  The veteran 
was "agreeable to transfer" to the VA facility.  He was 
discharged from the Rogue Valley Medical Center with 
diagnoses of acute pancreatitis (most likely due to 
hypertriglyceridemia), hyperlipidemia with elevated 
cholesterol, triglycerides, and type 4 hyperlipidemia, a new 
diagnosis of insulin-dependent diabetes mellitus, ileus, a 
history of asthma, and splenomegaly.  

According to a December 31 transfer memorandum from Rogue 
Valley Medical Center, the veteran's transfer to the VA 
facility posed a risk of worsening of his nausea, vomiting, 
and increased pain.    

In January 2004, an employee with the Rogue Valley Medical 
Center submitted a claim to VA indicating the claim for 
payment met all of the conditions for payment of emergency 
medical services under 38 C.F.R. §§ 17.1002-17.1003 from 
December 27 through December 31, 2003.

VA notes indicate that no beds were available on the morning 
of December 30 for the veteran to transfer to the VA facility 
in Portland, Oregon.  Later that morning, the veteran 
indicated that he was willing to transfer to a VA facility.  
In the afternoon of December 31, the VA facility in Roseburg, 
Oregon, accepted the veteran for transfer.  Due to the time 
of day of the transfer, the veteran would have to be 
evaluated in urgent care upon his arrival.  An ambulance took 
the veteran from the Rogue Valley Medical Center that 
evening, and he was admitted to a ward at the Roseburg VA 
facility after 10 PM.  The records indicate that the 
ambulance transportation required several hours.  

In June 2004, the Resource Management Nurse from Rogue Valley 
Medical Center wrote in June 2004 that the non-VA facility 
and the veteran's family had contacted VA at the time of his 
initial non-VA admission to determine if VA would be 
responsible for payment of emergency services.  The record 
does not present any contrary version of this account or of 
apparent representations by VA staff indicating that VA would 
provide for the veteran's treatment at Rogue Valley Medical 
Center.  It appears that the veteran, his family, and the 
non-VA facility all took several steps to ensure compliance 
with any VA requirements while ensuring the veteran's 
appropriate emergency treatment.

However, even with due regard to the apparently numerous 
contacts between VA and the veteran's family and the non-VA 
facility, the Board finds that the veteran was not stabilized 
for transfer and that he could not be safely transferred to 
the VA facility in Roseburg, Oregon, until December 31, 2003.  
A naso-gastric tube remained in the veteran throughout his 
entire treatment at Rogue Valley Medical Center.  He was also 
in the intensive care unit for several days.  While there was 
improvement in his overall condition, he was being closely 
monitored for developments, especially in light of diagnoses 
that the veteran had not previously been aware of, such as 
diabetes.  Indeed, the Resource Management Nurse wrote in 
June 2004 that the veteran was being followed for abdominal 
pain with "significantly abnormal lab results."  She also 
confirmed that the veteran's treatment was "aggressive" and 
that he was "monitored very closely."  

More specifically, a treating doctor from Rogue Valley 
Medical Center wrote in September 2005 that the veteran was 
not medically stable until December 29, 2003, and that he 
still needed medical care for abdominal ileus, pancreatitis, 
hypertriglyceridemia, and insulin-dependent diabetes.  That 
doctor also confirmed that a VA facility was not physically 
able to accept the veteran for transfer until December 31, 
2003.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last "only until the time 
the veteran becomes stabilized."  38 C.F.R. § 17.1002(d).  
"The term stabilized means that no material deterioration of 
the emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. 
§ 17.1001(d).  In this case, while the treating doctor wrote 
that the veteran was medically stable by December 29, 2003, 
the record indicates that the veteran was still at elevated 
risk throughout his hospitalization at Rogue Valley Medical 
Center until December 31, 2003.  

Moreover, other evidence shows that the veteran could not be 
safely transferred to a VA facility until December 31, 2003.  
A veteran is safe to be transferred "once the veteran has 
become stabilized."  38 C.F.R. § 17.1005(b).  In this case, 
the Board considers not only the treating doctor's comment 
that the veteran was medically stable on December 29, but 
also the fact that two VA facilities (both of which were 
several hours away) could not accommodate the veteran until 
December 31 at the earliest.  Given the evidence that 
transferring the veteran posed a risk of worsening of his 
condition, the Board concludes that a transfer to a VA 
facility any earlier than December 31 would have made 
material deterioration of his emergency medical condition 
likely.  

VA's General Counsel has issued a non-binding advisory 
opinion that VA may deny reimbursement under 38 U.S.C.A. 
§ 1725 after the point in time when a veteran may be 
transferred safely, even though VA cannot accept the transfer 
because it does not have a bed.  VAOPGCADV 11-2005 (Nov. 16, 
2005); see 38 C.F.R. § 19.5 (2005) (in part, Board is bound 
by precedent opinions of VA's General Counsel).  However, 
this case involves more than the lack of an available bed at 
any nearby VA facility.  Rather, this case involves 
circumstances that would have not rendered transfer to a VA 
facility safe until December 31.  Simply put, if the veteran 
had been transferred on December 29 (which is when the 
treating non-VA doctor described the veteran as being 
stable), the veteran would have effectively been without VA 
treatment until December 31.  The record indicates that the 
veteran was to be transferred to the VA facility's urgent 
care department.  This fact also supports the conclusion that 
the emergent nature of the veteran's condition did not cease 
prior to December 31, 2003.

In sum, the Board concludes that the veteran is eligible for 
reimbursement for treatment in the non-VA facility from 
December 28, 2003, through December 31, 2003.  (Payment has 
already been made for treatment on December 27, 2003.)  The 
Board has also applied the benefit of the doubt in granting 
this claim.  38 U.S.C.A. § 5107(b) (West 2002).

In light of this decision, the Board need not address whether 
VA authorized the veteran's treatment at the Rogue Valley 
Medical Center under 38 U.S.C.A. § 1703 (West 2002).


ORDER

Entitlement to reimbursement of the cost of non-authorized 
medical treatment received in a non-VA facility from December 
28, 2003, through December 31, 2003, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


